Citation Nr: 1001670	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected psychogenic gastrointestinal disturbance.  

2.  Entitlement to service connection for asthmatic 
bronchitis, including as secondary to service connected 
psychogenic gastrointestinal disturbance. 

3.  Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance. 

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to 
February 1946. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  It was 
initially denied by the Board in a November 2004 decision to 
which the Veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  By Order 
of August 2006, the Court granted a Joint Motion for Remand 
and returned the matter to the Board for evidentiary and 
procedural development.  Following Board remands in June 2006 
and April 2008, the Board denied the Veteran's claims in a 
November 2008 decision.  The Veteran filed an appeal to this 
decision to the Court, which by Order of July 2009 granted 
another Joint Motion for Remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent Joint Motion for Remand found that the VA 
examinations upon which the Board previously relied in 
deciding the claims were inadequate.  Likewise, the record 
did not make clear what aspect of the Veteran's service 
connected disability was dominant, as would provide the basis 
for evaluating the resulting impairment for VA purposes.  The 
record also did not clearly differentiate between the 
impairment arising from gastrointestinal symptomatology 
attributable to GERD and such symptomatology attributable to 
the service connected gastrointestinal disturbance.  

These points will be addressed on Remand, and accordingly, 
this case is Remanded for the following:  


1.  The Veteran is to be provided an 
appropriate VA examination to determine 
if his GERD and asthmatic bronchitis 
are etiologically related to his 
service connected psychogenic 
gastrointestinal disturbance.  The 
claims file should be made available to 
the examiner for review prior to the 
examination, and a rationale provided 
for any opinion expressed.  If it is 
not possible to provide the opinion 
sought, that likewise should be 
explained.  

If it is determined that the Veteran's 
GERD or asthmatic bronchitis are not 
etiologically related to his service 
connected psychogenic gastrointestinal 
disturbance, the reasons for rejecting 
the conclusion to the contrary, and the 
specific rationale provided therein, 
contained in the opinion from the 
private medical examiner received in 
June 2006, should be set forth and 
explained in detail.  

2.  The Veteran should be afforded an 
appropriate VA examination(s) to 
determine the current extent of the 
impairment resulting from his service-
connected psychogenic gastrointestinal 
disturbance disorder.  The claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
special diagnostic tests or studies that 
are deemed necessary for an accurate 
assessment should be conducted.   

To the extent possible, the examiner(s) 
should state whether physical or mental 
impairment represents the predominant 
disability associated with the Veteran's 
psychogenic gastrointestinal disturbance 
disorder, and describe the severity of 
such impairment.  Also to the extent 
possible, gastrointestinal symptomatology 
attributable to GERD should be 
disassociated from that attributable to 
the service connected psychogenic 
gastrointestinal disturbance.  

Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the psychogenic gastrointestinal 
disturbance limits his ability to work, 
or affect his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his attorney 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


